[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 10-11865                 ELEVENTH CIRCUIT
                           Non-Argument Calendar             FEBRUARY 4, 2011
                         ________________________                JOHN LEY
                                                                  CLERK
                 D.C. Docket No. 1:09-cr-00073-JRH-WLB-6

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

DERRICK D. KING,
a.k.a. Dirty Red,
a.k.a. Dirt,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                              (February 4, 2011)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     J. Edward Enoch, Jr., appointed counsel for Derrick D. King in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and King’s conviction and sentence

are AFFIRMED.




                                         2